      Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 HANNAH MOODY                                                                            PLAINTIFF

 V.                                                  CIVIL ACTION NO. 3:19-CV-537-DPJ-FKB

 WALMART, INC., ET AL.                                                               DEFENDANTS

                                               ORDER

        This premises-liability case is before the Court for the third time on a dispute about the

scope of discovery. After considering the parties’ submissions and recent developments, the

Court concludes that its prior Order [114] denying Plaintiff’s appeal of a discovery order from

the magistrate judge should be modified. Plaintiff’s Motion for Relief from Order [115] is

granted to the extent addressed below.

I.     Facts and Procedural History

        Plaintiff Hannah Moody alleges that, on September 3, 2016, she was shopping at a Wal-

Mart store located in Gulfport, Mississippi, when “a stack of boxes . . . on a pallet . . . fell onto

[her] and knocked her to the floor.” Am. Compl. [18] ¶ 11. Moody sought wide-ranging

discovery from Defendants on all “incidents of customer or employee injury by falling boxes or

merchandise on WALMART INC.’S PREMISES” occurring the decade before her injury. Reqs.

for Produc. of Docs. [97-4] at 6. The request encompassed all Wal-Mart stores in the United

States, id., and she also sought documentation regarding other incidents going back as far as

1989, see id. at 3; Defs.’ Resp. [106] at 3.

        The scope of requested discovery was obviously overbroad and disproportionate. So,

when Moody moved to compel and Defendants moved for a protective order, the magistrate

judge ruled that Moody was entitled to discovery “regarding similar incidents of falling boxes or
      Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 2 of 7




merchandise at the store in question [Gulfport] which occurred during the 5 years preceding the

subject incident.” Order [66] at 1–2.

       Dissatisfied with this ruling, Moody filed an objection under Federal Rule of Civil

Procedure 72(a). On appeal, this Court found that Moody’s requests exceeded the scope of

discovery and concluded that the magistrate judge’s ruling was not “clearly erroneous or . . .

contrary to law.” Order [114] at 3 (quoting Fed. R. Civ. P. 72(a)). Notably, the Court

recognized Moody’s desire for additional discovery regarding “factually similar falling-object

incidents at other Mississippi stores.” Id. at 7. But because “it appear[ed] that Wal-Mart ha[d]

already identified those incidents,” the Court concluded that there was no error in limiting further

discovery of those incidents. Id.

       Moody says that was a mistake and now urges the Court to reconsider its holding under

Federal Rule of Civil Procedure 60(b)(2). Specifically, she asks the Court to “allow Plaintiff to

conduct discovery and inquire into the twelve prior similar incidents of falling boxes at Wal-

Mart stores in Mississippi to establish the foreseeability of Plaintiff’s injury.” Pl.’s Mot. [115] at

5. Wal-Mart opposes the motion.1

II.    Standard

       Moody filed her motion under Rule 60(b)(2), which allows reconsideration based on

“newly discovered evidence.” Wal-Mart says no such evidence exists, so the motion must be

denied on that basis alone. But motions to alter or amend interlocutory orders are considered

under Federal Rule of Civil Procedure 54(b). Cabral v. Brennan, 853 F.3d 763, 766 (5th Cir.

2017). That rule provides that “any order . . . that adjudicates fewer than all the claims or the



1
  For future reference, Plaintiff filed this motion without a separate supporting memoranda as
required by Uniform Local Civil Rule 7. The parties are instructed to follow that rule in future
motion practice.
                                                  2
       Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 3 of 7




rights and liabilities of fewer than all the parties . . . may be revised at any time before the entry

of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”

        “Whether to grant [a Rule 54(b) motion] is a matter left to the trial court’s discretion.”

Davis v. Hinds Cnty., No. 3:16-CV-674-DPJ-FKB, 2018 WL 2014694, at *5 (S.D. Miss. Apr.

30, 2018) (citing McKay v. Novartis Pharm. Corp., 751 F.3d 694, 701 (5th Cir. 2014)). And

unlike Rule 60(b)(2), “under Rule 54(b), ‘the trial court is free to reconsider and reverse its

decision for any reason it deems sufficient, even in the absence of new evidence.’” Cabral, 853

F.3d at 766 n.3 (quoting Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th

Cir. 1990)), abrogated on other grounds by Little v. Liquid Air Corp., 37 F.3d 1069, 1075 n.14

(5th Cir. 1994) (en banc)).

III.   Analysis

        The current dispute focuses on 12 allegedly similar incidents occurring at other Wal-Mart

locations in Mississippi in the five years before Moody’s alleged injury. Those 12 were among

310 incidents in Mississippi that Wal-Mart identified when it produced a claims run sheet. See

Claims Run Sheet [101-1]. Whether additional discovery of these 12 incidents is proper has

always been a close call. But based on events following the Court’s ruling—along with the

parties’ current arguments—the Court now concludes that some additional discovery should be

allowed.

        For starters, Wal-Mart claims that the discovery is neither relevant nor proportionate. See

Defs.’ Resp. [117] at 1. Those points were clearly correct as to Moody’s original discovery

requests, but the issues have been refined since the magistrate judge’s ruling. Working

backwards, a proportionality argument makes sense when a party in a premises-liability case

seeks nationwide discovery covering three decades of incidents—including events that were not



                                                   3
      Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 4 of 7




substantially similar. But even before the magistrate judge’s ruling, Wal-Mart produced the

claims run sheet that identified 12 incidents in Mississippi that Moody believes were similar.

Moody now focuses on those incidents, and the burden of providing additional information on a

dozen events from the same state is not enough to deny discovery.

       As to relevance, Moody says further discovery about other falling-object incidents in

Mississippi Wal-Mart stores is critical to her ability to establish the essential elements of her

premises-liability case. To prevail on that claim, she

       must (1) show that some negligent act of the defendant caused his injury; or (2)
       show that the defendant had actual knowledge of a dangerous condition and failed
       to warn the plaintiff; or (3) show that the dangerous condition existed for a
       sufficient amount of time to impute constructive knowledge to the defendant, in
       that the defendant should have known of the dangerous condition.

Anderson v. B.H. Acquisition, Inc., 771 So. 2d 914, 918 (Miss. 2000).

       Under the second approach, “evidence of prior acts or accidents” may be admissible “for

the purpose of showing a dangerous condition and notice thereof.” Hartford Ins. Grp. v. Massey,

216 So. 2d 415, 417 (Miss. 1968). But such evidence is admissible only if “the former accidents

. . . ‘happened under substantially the same circumstances’ as the subject accident.” Bonner v.

Imperial Palace of Miss., LLC, 117 So. 3d 678, 687–88 (Miss. Ct. App. 2013) (quoting Massey,

216 So. 2d at 417). Thus, the other Mississippi incidents could be admissible if substantially

similar.

       Wal-Mart offers a few arguments in response. First, it says Moody does not need this

evidence because she can prove her case under the first approach if she shows a negligent act by

Wal-Mart that caused her injury. Indeed, Wal-Mart states that it “has previously acknowledged

‘that boxes which are stacked in an unstable manner potentially could fall while being moved

through a store.’” Defs.’ Resp. [117] at 4 (citing Defs.’ Resp. [106] at 2). But Wal-Mart is not

entitled to pick which theory Moody may pursue. The question instead is whether she is seeking
                                                  4
      Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 5 of 7




“discovery regarding any nonprivileged matter that is relevant to [her] claim . . . and proportional

to the needs of the case.” Fed. R. Civ. P. 26(b)(1). And here, the evidence she seeks is relevant

to a recognized liability theory. See Anderson, 771 So. 2d at 918.

       Wal-Mart also notes that the other falling-object incidents occurred at other Wal-Mart

stores, whereas the Court has limited discovery to the subject location. Defs.’ Resp. [117] at 4.

That may be true, but Moody has offered evidence that the relevant policies are not established at

the Gulfport location. See Pl.’s Reply [118] at 2.

       Of course, most of this was true when the Court denied Moody’s appeal of the magistrate

judge’s ruling. Such appeals rarely garner much traction because “[a] district court has broad

discretion in all discovery matters, and such discretion will not be disturbed ordinarily unless

there are unusual circumstances showing a clear abuse.” Kelly v. Syria Shell Petroleum Dev.

B.V., 213 F.3d 841, 855 (5th Cir. 2000). Moreover, a party appealing under Rule 72(a) must

show the ruling was “clearly erroneous or . . . contrary to law.” Under these tall standards, the

Court previously concluded that the magistrate judge’s ruling should stand.

       But a few things happened after that holding. Primarily, Moody conducted a Rule

30(b)(6) deposition during which the 12 other incidents came up, and the parties disputed the

extent to which Moody could ask about them. The parties describe that questioning in different

ways, but Wal-Mart’s designee was asked: “Is Wal-Mart aware of prior customer injuries that

were caused by falling boxes?” Rule 30(b)(6) Dep. [115-1] at 3. Objections followed based on

the Court’s ruling regarding the scope of discovery, and the designee then answered: “I’m aware

about falling merchandise at my facility [Gulfport]. This was the very first incident in my

facility since we only opened in 2015 that we had had the falling merchandise.” Id. at 3–4.




                                                 5
      Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 6 of 7




       There was nothing inherently wrong with or deceptive about that response, but it

highlights why some additional discovery is necessary. Moody’s counsel asked whether

“Walmart is aware” of similar incidents, and its representative limited the company’s response to

the Gulfport store. Id. at 3 (emphasis added). That response is consistent with Wal-Mart’s

objections during the deposition and its arguments in the present briefing, all of which suggests

that Wal-Mart believes any incidents at other locations would be irrelevant, ergo inadmissible.

See, e.g., Defs.’ Resp. [117] at 1; see also id. at 2 (noting that the 12 incidents did not occur in

Gulfport).

       That was not the Court’s intent. As noted above, the Court affirmed the magistrate

judge’s decision to limit discovery to the Gulfport location in part because Wal-Mart had already

identified what appeared to be similar incidents in other Mississippi stores. Order [114] at 7. In

other words, it appeared that Plaintiff already had available information to suggest that

Defendants were on notice that injuries like this could happen.

       The objections at the deposition and additional briefing also suggest that Wal-Mart may

attempt to exclude this evidence at trial. It could do so, for example, by arguing that the other

events were not substantially similar enough to be probative. Bonner, 117 So. 3d at 687–88. If

that happens during trial, neither Moody nor the Court would have enough information to know

whether the events are similar or dissimilar.

       Accordingly, the magistrate judge’s ruling is now modified as follows: The holdings as

to Request for Production No. 13 and deposition Topic No. 17 are expanded to include the 12

Mississippi incidents about which Moody seeks further discovery. To be clear, the Court is not

opening full-blown discovery of these collateral occurrences. Within the confines of Request for

Production No. 13 and Topic No. 17, Moody may discover whether these 12 incidents were



                                                   6
       Case 3:19-cv-00537-DPJ-FKB Document 143 Filed 05/12/21 Page 7 of 7




substantially similar to hers and, if so, whether they put Wal-Mart’s relevant policymakers on

notice of a dangerous condition. Given the age of this case, the extended discovery deadlines,

and the proportionality factors under Rule 26(b)(1), no additional discovery will be permitted on

this subject.

        Finally, allowing this discovery does not suggest that it will be admissible; under Rule

26(b)(1), “[i]nformation within th[e] scope of discovery need not be admissible in evidence to be

discoverable.” Here, the discovery is necessary to make an informed decision on admissibility.

III.    Conclusion

        The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Motion for Relief from Order [115] is granted to the

extent addressed above.

        SO ORDERED AND ADJUDGED this the 12th day of May, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 7
